Citation Nr: 1529743	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  12-14 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bone spurs of both heels as secondary to service-connected bilateral foot disabilities.  

2.  Entitlement to service connection for diabetes, including as due service-connected bilateral foot disabilities.  

3.  Entitlement to an initial disability rating greater than 30 percent for bilateral pes planus.  

4.  Entitlement to an initial disability rating greater than 10 percent for djd of the great toes.  

5.  Entitlement to an effective date earlier than January 31, 2000, for the grant of service connection for left pes planus, requested as retroactive to September 22, 1960.  

6.  Entitlement to an earlier effective date for the grant of service connection for right pes planus, requested as retroactive to September 22, 1960.  

7.  Entitlement to an effective date earlier than December 18, 2003, for the grant of service connection for djd of the great toes, requested as retroactive to September 22, 1960.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from November 1959 to September 1960.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2009, December 2009, and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri or the Appeals Management Center (AMC) in Washington DC.  Current RO jurisdiction is in Chicago, Illinois.  Regardless of the specific location or designation (RO or AMC), each of these offices is the Agency of Original Jurisdiction (AOJ).  

The Veteran has requested hearings before the Board on several occasions over the course of his various appeals that are now before the Board.  In October 2014, VA received a writing from the Veteran's representative stating that the Veteran does not want a hearing before the Board.  The requests are therefore deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2014).  

In a separate decision, the Board addresses the Veteran's motion for revision or reversal of the August 4, 1972 Board decision that denied his appeal as to service connection for pes planus.  In that decision, the Board reverses the August 4, 1972, Board decision as to right pes planus and denies the motion as to left pes planus.  

In May 2013, the Veteran claimed entitlement to service connection for arthritis of all toes.  Service connection has only been established with regard to arthritis (djd) of his great toes.  There is no indication that the AOJ has addressed his claim of entitlement to service connection for arthritis of his other toes.  Because the AOJ has not yet issued a rating action adjudicating the claim of entitlement to service connection for arthritis of his toes other than the great toes, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

The issues of entitlement to (1) service connection for bilateral heel spurs, (2) an earlier effective date for grant of service connection for left pes planus, and (3) higher initial disability rating for bilateral pes planus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Diabetes did not have onset during the Veteran's active service, did not manifest within one year of discharge from active service, and was not caused or aggravated by his service-connected disabilities.  

2.  VA first received a claim of entitlement to service connection for djd of the great toes on December 18, 2003.  

3.  VA first received a claim of entitlement to service connection for right pes planus, following the final denial of that claim in an August 4, 1972, Board decision, on January 31, 2000.  

4.  Djd of the great toes results in pain but had not resulted in any incapacitating exacerbations; there is no malunion or nonunion of a metatarsal bone; there has been no resection of a metatarsal head; there is no claw foot; and the Veteran does not have hallux valgus or hallux ridigus equivalent to amputation of either great toe.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes have not all been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a), 3.310 (2014).  

2.  The criteria for an effective date earlier than December 18, 2003, for the grant of service connection for djd of the great toes have not all been met.  38 U.S.C.A.§§ 5107, 5110(a) (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2014)

3.  The criteria for an effective date earlier than January 31, 2000, for the grant of service connection for right pes planus have not all been met.  38 U.S.C.A. §§ 5107, 5110(a) (West 2014); 38 C.F.R. §§ 3.102, 3.400 (q), (r) (2014).  

4.  The criteria for a disability rating greater that 10 percent for djd of the great toes have not all been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5003 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Background

The procedural background of this case is somewhat complicated so the Board has provided an account of that background.  

The AOJ granted service connection for bilateral pes planus in an October 2009 decision and assigned an initial disability rating of 10 percent, effective December 18, 2003.  In a December 2009 decision, that the AOJ notified the Veteran of in January 2010, the AOJ increased the rating to 30 percent, effective June 7, 2008.  The increase was based on a medical opinion from June 7, 2008, prior to the date when the AOJ issued the October 2009 decision and was offered in the context of the disagreement with denial of service connection.  In the December 2009 decision, the AOJ also granted service connection for djd of the great toes and assigned an initial 10 percent rating effective December 18, 2003.  As of June 7, 2008, his combined disability rating was 40 percent, including bilateral factors.  See 38 C.F.R. § 4.25.  

After notice of a decision by the AOJ, the claimant can initiate an appeal by filing a notice of disagreement (NOD) with the AOJ.  38 U.S.C.A. § 7105(a) (West 2014). The NOD shall be filed within one year of the mailing of notice of the initial review or determination.  38 U.S.C.A. § 7105(b)(1) (West 2014).  If no NOD is filed within that year, the AOJ's determination becomes final and the claim will not thereafter be reopened or allowed, except as otherwise may be provided by regulations not inconsistent with Title 38 of the United States Code.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 (2014).  

Following receipt of a timely NOD, if the disagreement is not resolved, the AOJ must provide a statement of the case (SOC) to the claimant and the claimant's representative, if there is one.  38 U.S.C.A. § 7105(d)(1), (3) (West 2014).  The claimant is afforded a period of 60 days from the date the SOC is mailed, or one year from the date the decision appealed was mailed, to perfect his appeal by filing a substantive appeal, which is typically a VA Form 9.  38 U.S.C.A. § 7105(d)(3) (West 2014); 38 C.F.R. § 20.302(b) (2014).  The AOJ may close the case for failure to respond after receipt of the SOC.  38 U.S.C.A. § 7105(d)(3).  

In February 2010, the AOJ received an NOD with the 40 percent combined rating assigned for his service-connected disabilities.  The Veteran argued that he had his disabilities since his discharge on September 22, 1960.  He expressed his belief that he should qualify for payment retroactive to that date.  This is clearly a timely notice of disagreement with the effective dates assigned for grant of service connection for pes planus and djd of the great toes and with the ratings assigned for each disability.  

On April 13, 2012, the AOJ furnished an SOC listing two issues.  Those two issues involved the disability ratings assigned for the two service-connected disabilities.  It referenced the August 2009 Board Remand.  In that Remand, the Board granted the Veteran's appeal as to entitlement to service connection for bilateral pes planus and remanded the claim of entitlement to service connection for djd of the great toes.  The AOJ did not respond to the notice of disagreement with the effective dates assigned for service connection.  

On June 1, 2012, the AOJ received the Veteran's VA Form 9, Substantive Appeal.  This perfected the appeal as to the initial ratings assigned for pes planus and djd of the great toes.  

In May 2013, VA received from the Veteran a VA Form 21-526b, Veteran's Supplemental Claim for Compensation.  He indicated that he wanted to file a claim for (1) increased compensation for "arthritis in all of his toes which keeps me from exercising which make my diabetes escalate.  Also an earlier effect date.  Also bone spurs in both heels;" (2) service connection for "arthritis in all of my toes, and bone spurs in both heels of my feet;" (3) reopen previously denied disability of "flat feet increase and great toe arthritis on one foot;" and (4) disability secondary to service connected disabilities which he specified as "arthritis in all my toes.  Pain in the bottom of my feet keeping me from sleeping at night.  Diabetes because of not being able to walk and exercise."  Submitted with that form was a statement from his representative that the Veteran sought service connection for djd in all toes of both feet and increased disability for non-service connected diabetes due to the inability to exercise because of service-connected bilateral foot condition.  

In an August 2013 rating decision, the AOJ denied service connection for escalation of diabetes, bilateral heel bone spurs, automobile and adaptive equipment or adaptive equipment only, and SMC.  

In September 2013, the AOJ received a letter from the Veteran in which he acknowledged receipt of the denial of claims in the August 2013 rating decision.  He indicated in that letter that the entitlement to automobile and adaptive equipment or adaptive equipment only and the entitlement to SMC based on aid and attendance were not his claims.  This is consistent with the record - it contains no claims for these benefits.  He again pointed out that his request for "an earlier effective date for the claim" was left out.  

In September 2013, VA received a VA Form 21-0598, Notice of Disagreement, in which the Veteran indicated that the specific issues of disagreement were (1) "bone spurs in bilateral heels, (2) "escalation of diabetes," and (3) "earlier effective date (Sept. 22, 1960)."

There is a February 5, 2014, Report of General Information documenting a telephone contact between a VA employee and the Veteran's representative.  This document states that the Veteran is not appealing the June 7, 2008, effective date for his bilateral pes planus.  The Board finds the Veteran's own submissions, described below, to be more probative that this document.  

On February 25, 2014, the AOJ mailed an SOC to the Veteran and provided a copy to his representative.  That SOC listed three issues, (1) entitlement to an evaluation in excess of 10 percent from December 18, 2003, for bilateral pes planus, (2) entitlement to an earlier effective date for the grant of service connection for degenerative joint disease great toes retroactive to September 21, 1960, and (3) entitlement to an earlier effective date for the grant of service connection for bilateral pes planus retroactive to September 22, 1960.  In a list of evidence, it listed rating decisions dated from February 24, 2014, August 27, 2013, December 30, 2009, October 7, 2009, April 15, 2004, and March 20, 2000, and April 5, 1972.  In an Adjudicative Actions section it listed the claim as having been considered on December 30, 2009, and notification provided to the Veteran on January 27, 2010.  This document informed the Veteran that he must file his appeal (and explained the enclosed VA Form 9) within sixty days of the letter or within the remainder, if any, of the one year period from the date of the letter notifying him of the action appealed.  

The AOJ also issued a rating decision dated February 24, 2014, and mailed that to the Veteran, with a copy to his representative, on March 12, 2014.  In the notification letter, the AOJ informed the Veteran that he had one year of the date of the letter to file an appeal by filing an NOD.  That decision assigned an effective date of January 31, 2000, for the grant of service connection for bilateral pes planus and the 30 percent rating.  

The RO received a VA Form 9, Substantive Appeal, from the Veteran on May 15, 2014.  He explained again that he was dismissed from the Navy on September 22, 1960, because he was injured during military training and he offered his opinion that the Navy "threw me out through no fault of my own."  He asserted that he was wrongfully discharged in 1960 and that VA should pay him benefits back to his discharge.  

This Form 9 received on May 15, 2014, is the first document that could be considered a substantive appeal following the mailing of the SOC on February 25, 2014.  This is more than seventy days after the SOC regarding the effective date issues was mailed and more than one year after the mailing of the decision appealed.  This is therefore not a timely substantive appeal.  The AOJ, however, indicated in an August 2014 appeals certification to the Board worksheet that the VA Form 9s were timely.  

The Court has held that the timeliness requirement for a substantive appeal is not jurisdictional.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  The applicable statute provides the AOJ may close the case for failure to respond after receipt of the statement of the case, but questions as to timeliness or adequacy of response shall be determined by the Board of Veterans' Appeals.  See 38 U.S.C.A. § 7105(d)(3).  In Percy, the Court explained that the sixty day period is not a jurisdictional bar to the Board's adjudication of a matter and therefore VA may implicitly or explicitly waive the period.  See Percy, 23 Vet. App. at 45.  In that case, the Court held that by treating the matter at issue as if it were part of a timely file substantive appeal, for five years, VA waived any objections it might have had to the timeliness of the filing.  Id. at 46.  The Court also stated that "[i]t is inconsistent with the congressional intent for VA to treat its procedures as a minefield that the veteran must successfully negotiate in order to obtain the benefits that congress intended to bestow on behalf of a grateful nation."  Id. at 47.

Although it has not been five years since the AOJ accepted the VA Form 9 filed in May 2014, as it was in Percy, the Board has considered that the Veteran actually filed his NOD as to the effective date of entitlement to service connection in 2010 and received an SOC following that NOD that did not address his disagreement with the effective dates, and then repeatedly questioned why his disagreement had not been acknowledged.  It is clear that he has intended all along to appeal the effective date issues to the Board.  Those facts, taken together with the AOJ's treating the appeal as perfected to the Board leads the Board to the conclusion that it will not reach a conclusion prejudicial as to the timing of the Form 9 that the AOJ did not reach.  In short, the Board finds it proper to accept the appeal as to all issues listed on the title page.  

On April 26, 2014, the AOJ furnished to the Veteran and his representative an SOC on the bone spurs and diabetes service connection issues.  The VA Form 9 received May 25, 2014 perfected the appeal of those issues to the Board.  


Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  In the instant case, VA provided adequate notice in letters sent to the Veteran in January 2004 (pes planus and djd great toes service connection), March 2006 (how VA assigns disability ratings and effective dates), August 2009 (djd of the great toes), and July 2013 (bone spurs and diabetes service connection).  To the extent that any of this notice was prior to a relevant initial unfavorable adjudication by the AOJ, the Veteran had a meaningful opportunity after the notice was provided to participate in the processing of his claims and the AOJ subsequently readjudicated the claims, for example in a February 2014 Supplemental Statement of the Case, a February 2014 SOC, and an April 2014 SOC.  Therefore any timing defect was harmless error.

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file.  VA provided adequate examinations for all disabilities for which the Board here decides an appeal, as discussed in the Service Connection, Effective Dates, and Increased Ratings sections below.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


Service Connection

The AOJ received the Veteran's claim of entitlement to service connection for diabetes and bone spurs of the heels in a May 2012 VA Form 21-526b.  He stated that his diabetes claim was based on not being able to walk and exercise because of the disabilities of his feet.  The claim was stated as escalation of diabetes.  This is therefore a claim that his service-connected bilateral foot disabilities have aggravated his diabetes based on those disabilities preventing him from exercising.  He did not elaborate as to the bone spurs claim.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

There is a rebuttable presumption that certain chronic diseases, including diabetes mellitus, were incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, 1113(West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014).  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2014).  The secondary condition shall be considered a part of the original condition.  Id.  The phrase "due to or the result of" encompasses disability caused by or aggravated by the service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439 (1995).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  Id.  

VA afforded the Veteran compensation and pension (C&P) examinations of his feet in July 2013 and again in April 2014.  After conducting an examination and reviewing the Veteran's claims file, the examiner offered his medical opinion that the Veteran's diabetes is not aggravated by his disabilities of the feet.  The examiner provided the following explanation for this opinion.  

Diabetes is a multifactorial condition.  There is a genetic component which clearly the veteran has given his blood relatives with the same condition.  In addition, there is an obesity related component which is affected by both intake and consumption.  Clearly per review of the nutrition notes and his A1C's the veteran struggled with limiting his intake appropriately.  In addition, older records document a fair functional status despite his foot pain until more recently when clearly the diabetic neuropathy developed (around 2010 as supported by the documentation).  Lastly, even if the foot pain were limiting, there would still be upper extremity and low impact exercises that could keep him in shape that would not be significantly affected by the feet.  Therefore, it's my opinion it's less likely then (sic) not that there is any SC foot condition causing permanent aggravation of his diabetes.  

The first two sentences of his explanation go more to support an opinion that the Veteran's service-connected disabilities of the feet have not caused his diabetes.  The remainder of the explanation is an adequate rationale for why the Veteran's service-connected disabilities do not aggravate his diabetes.  Essentially his primary foot disability is due to his diabetes, not the other way around.  More significantly, the examiner explained that he has the capability to exercise sufficiently despite the disabilities of his feet.  Therefore, and contrary to the Veteran's assertions, his foot disabilities do not prevent adequate exercise.  The Board finds this opinion to be both adequate and highly probative.  This is because it is well-supported in its reasoning.  

The Board has weighed this opinion against the Veteran's opinion that his feet disabilities have aggravated his diabetes but finds the medical opinion more probative because it of its reasoning and because it accounts for his whole physical condition.  The Veteran's opinion is deficient at to both of these aspects.  The preponderance of evidence is against a grant of benefits for aggravation of the Veteran's diabetes by his service-connected disabilities.  

There is no indication of diabetes during service or within the presumptive period for chronic diseases.  VA treatment records document that he had elevated glucose in March 2000, he reported that his sister and perhaps his mother had diabetes mellitus, and he was counseled on how to prevent diabetes mellitus.  Possible diabetes was the assessment in September 2000.  He was diagnosed with type 2 diabetes in October 2001.  His diabetes was not diagnosed until many years after service.  Therefore, the preponderance of evidence is also against a grant of service connection on a direct basis including based on the chronic disease presumption.  

For these reasons, the Board finds that the preponderance of evidence is against granting the appeal on any theory of entitlement to either aggravation or causation of his diabetes.  Hence, the appeal as to this issue must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  


Effective Dates

The Veteran asserts that his grants of service connection should go back to September 22, 1960, the day that he was discharged from service.  

In a separate decision, the Board grants a motion for revision or reversal of an August 4, 1972, Board decision that denied bilateral pes planus.  In that separate decision, the Board denies the motion as to left pes planus and grants the motion as to right pes planus.  As the AOJ has not yet assigned an effective date for grant of service connection for right pes planus following the Board's decision on the motion, it would be premature to adjudicate the earlier effective date as to the right pes planus at this time.  The Board has therefore remanded that issue to the AOJ and more fully discusses its reasoning in the Remand section of this document.  

There is no reason to delay adjudication as to the effective date of the grant of service connection for left pes planus or for djd of the great toes.  

Unless specifically provided otherwise in Chapter 51 of Title 38 of the U.S. Code, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  (West 2014).

The effective date of an award of disability compensation to a veteran shall be the day following the date of the veteran's discharge or release if application therefor is received within one year from such date of discharge or release.  38 U.S.C.A. § 5110 (b)(1) (West 2014).

The effective date of an award of disability compensation to a veteran who submits an application therefor that sets forth an original claim that is fully-developed (as determined by the Secretary) as of the date of submittal shall be fixed in accordance with the facts found, but shall not be earlier than the date that is one year before the date of receipt of the application.  38 U.S.C.A. § 5110 (b)(2)(A) (West 2014).  For purposes of this paragraph, an original claim is an initial claim filed by a veteran for disability compensation.  38 U.S.C.A. § 5110 (b)(2)(B) (West 2014).  This paragraph shall take effect on the date that is one year after the date of the enactment of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 and shall not apply with respect to claims filed after the date that is three years after the date of the enactment of such Act.  38 U.S.C.A. § 5110 (b)(2)(C) (West 2014).  

Implementing regulation provides that except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later, on the basis of facts found.  38 C.F.R. § 3.400(a).  

Review of the record shows that VA first received a claim for VA benefits for pes planus on March 9, 1972.  That claim was denied by the AOJ in a March 5, 1972 decision.  VA notified the Veteran of that decision and of his procedural and appellate rights in a letter sent to him on March 12, 1972.  He was not represented at that time.  He appealed that determination to the Board and the Board denied his appeal in an August 4, 1972, decision, as is stamped on the decision.  The Board decision was final on August 4, 1972.  See 38 C.F.R. § 20.1100 (2014).  

Once a Board decision is final it may not be reopened and granted unless new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2014), 38 C.F.R. § 3.156(a) (2014).  New evidence means existing evidence not previously submitted to agency decisionmakers.  38 C.F.R. § 3.156(a)  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

If, however, at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c) (1).  This can result in a retroactive award.  38 C.F.R. § 3.156(c) (3), (4).  

The effective date of an award of service connection based on a claim reopened because of new and material evidence other than service department records shall be the date of receipt of the claim to reopen or the date entitlement arose, whichever is later.  38 C.F.R. § 3.3400(q), (r).  

VA next received a claim of entitlement to VA benefits for pes planus on January 31, 2000.  The AOJ reopened the previously denied claim on the basis of receipt of new and material evidence.  Although the Veteran provided copies of his service treatment records, there has been no receipt of service department records that existed and had not been associated with the claims file when the Board denied his appeal in August 1972.  Hence, the preponderance of evidence shows that the earliest effective date for grant of service connection for left pes planus is January 31, 2000.  This is the date assigned by the AOJ for award of service connection for left foot pes planus.  

VA first received a claim of entitlement to VA benefits for djd of the great toes, as secondary to pes planus, on December 18, 2003.  There is no evidence of a claim for VA benefits for that disability prior to December 18, 2003.  Application of 38 C.F.R. § 3.400 and 38 U.S.C.A. § 5110(a) allows for an effective date no earlier than December 18, 2003.  That is the date that has been assigned for service connection for djd of the great toes.  Hence, the preponderance of evidence is against an earlier effective date.  

The Veteran asserts that his benefits should be retroactive to an earlier date, specifically to September 22, 1960, the date that he was separated from active service.  He contends that it was not due to his own fault that his left foot pes planus worsened, or indeed that he had left foot pes planus during service; he asserts that the Navy ruined his feet, and he asserts that he was wrongfully discharged from naval service.  His contentions do not provide a basis for a grant of an effective date earlier than September 22, 1960, under applicable statute or regulation. 

For the reasons stated above, the Board concludes that the preponderance of evidence is against assigning effective dates for grant of service connection earlier than January 31, 2000, for left foot pes planus and earlier than December 18, 2003 for djd of the great toes.  Hence, the appeal must be denied as to those issues.  There is no reasonable doubt to be resolved in this regard.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


Increased Ratings

The Veteran contends that his bilateral pes planus and his djd of the great toes should have higher ratings than the respective 30 percent and 10 percent assigned by the AOJ.  

As noted above, in a separate decision, the Board grants a motion to revise the August 4, 1972, Board decision based on CUE with regard to service connection for right pes planus and denies the motion as to service connection for left pes planus.  It would be improper to address the effective date appeal with regard to right foot pes planus because the AOJ has not yet assigned an effective date for service connection for that disability.  Similarly, it would be improper for the Board to address the disability rating assigned for right foot pes planus for the period from the date of grant of service connection for right foot pes planus until January 31, 2000, the date of grant of service connection for left foot pes planus.  

The Veteran has already initiated an appeal of the initial ratings assigned for pes planus of both feet.  The effect of the Board's decision on the CUE motion is to revise the August 4, 1972, Board decision so that it is a grant of the appeal as to right pes planus and a denial of the appeal as to left pes planus.  This revised Board decision takes the place of the August 4, 1972, Board decision that had existed.  In this regard, the law dictates that the effective date that the AOJ assigns for right foot pes planus will be before August 4, 1972.  It is possible that the AOJ could assign a rating higher than 30 percent for pes planus of the left foot through application of the regulations for assigning ratings under VA's Schedule for Rating Disabilities and the regulation, 38 C.F.R. § 3.321(b), for assigning extraschedular ratings.  This would affect the disability picture before and after January 31, 2000, including raising protected ratings issues.  See 38 U.S.C.A. § 110 (West 2014); 38 C.F.R. § 3.951 (b) (2014).  

None of this affects the djd of the great toes appeal.  There is no reason to delay the adjudication of that appeal.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. (2014)  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014).  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, C&P Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2014).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Extraschedular referral can also be warranted based on the collective effect of other service-connected disabilities acting with the disability the rating of which is on appeal.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  

The AOJ has assigned a Diagnostic Code of 5281-5003 for the Veteran's djd of the great toes.  This hyphenated designation means that the residual condition upon which the rating is based is degenerative arthritis (designated by Diagnostic Code 5003).  The Board finds no other applicable criteria to rate his djd of the great toes.  

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.).  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2014).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent rating is assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

For the purpose of rating disability from arthritis, multiple involvements of the metatarsal and tarsal joints of the lower extremities are considered groups of minor joints.  38 C.F.R. § 4.45.  

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995). Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  

The limitation of motion of the toes is not listed as giving rise to a compensable rating so limitation of motion of the toes is noncompensable.  38 C.F.R. § 4.31 (2014).  

VA treatment notes document that the Veteran complained of pain the great toe joints from 2000, forward.  He was seen in podiatry for chronic bilateral foot pain.  January 2001 x-rays show djd of the metatarsophalangeal (MTP) joints bilaterally, left greater than right.  No significant interval change was seen in x-rays of the left foot in September 2003 and there was a mild interval progression of arthritic changes for the right foot.  The findings of November 2010 x-rays were djd of the first MTP, minimal on the right and moderately advanced on the left.  April 2012 x-rays compared to the 2010 x-rays showed that the djd was stable.  July 2013 x-rays showed mild degenerative changes of the first MTP on the right and moderately advanced degenerative changes of the first MTP on the left.

VA treatment records show a relatively unchanged disability picture until 2010.  Prior to that time the Veteran reported chronic pain with some limitations in exercise.  April 2010 treatment notes document that he reported sensory symptoms, including burning, of his feet which the physician stated may be the first manifestation of diabetic mellitus neuropathy.  In May 2010 he reported that his arthritis (along with his pes planus) made walking long distances difficult and that he could not walk more than 200 feet without stopping to rest.  

These records are evidence against a finding that the Veteran has ever had incapacitating episodes due to his djd of the great toes.  Rather, the treatment records show that he has pain on extended walking and standing.  

VA examined the Veteran's feet in October 2009.  The examiner noted that January 2001 x-rays showed mild great toe MTP joints and September 2003 x-rays also showed djd of these joints.  On examination the Veteran was found to have right and left great toe MTP joint tenderness and the examiner stated with 10 degree hallux deformity and dorsiflexion of the great toes was to 20 degrees with pain.  

The examiner explained that his gait and functional limitations on standing and walking were wide based antalgic gait with abduction of the foot, right greater than left.  The examiner diagnosed djd of the MTP joint bilaterally.  

VA again examined the Veteran's feet in April 2012.  The examiner referred to x-rays from November 2010 with findings of djd involving the first metatarsal phalangeal joint bilaterally, minimal on the right and moderately advanced on the left.  The examiner indicated that the claims file was unavailable for review, but the Board notes that reports of the Veteran during the examination and the inclusion of a 2011 podiatry note are consistent with the Veteran's history as far as his djd of the great toes disability.  This examination report provides no evidence of any incapacitating episodes due to his djd of the great toes.  

VA again examined the Veteran's feet in July 2013.  The examiner indicated that he had reviewed the Veteran's claims file.  He diagnosed bilateral foot first toe arthritis and heel spurs and indicated that the Veteran does not have claw foot, hallux valgus hallux rigidus, or malunion or nonunion of tarsal or metatarsal bones.  On examination, the Veteran had minimal pain to palpation of the great toes and otherwise there was no objective pain.  The examiner stated that there was no functional impairment such that no effective function remained other than that which would be equally well-served by an amputation with prosthesis.  The examiner indicated that the Veteran's foot condition limited him to sedentary work.  

An examination was conducted in April 2014, for the purpose of determining whether heel bone spurs were related to service or to service-connected disabilities.  That examination included a finding that the Veteran's bilateral foot pain (which includes the pain he has from pes planus and from diabetes) makes it difficult for him to walk around the house due to pain.  

In summary, the examination reports show that the Veteran has difficulty due to his foot pain.  The reports show difficulty, not incapacitation.  Those reports and the treatment notes show that the Veteran has not had any incapacitating exacerbations resulting from the djd of the great toes.  Hence, a rating higher than 10 percent is not warranted under Diagnostic Code 5003.  

Nor is a rating under any other diagnostic code warranted.  He has been found to not have hallux valgus, hallux rigidus, claw foot, or malunion or nonunion of the tarsal or metatarsal bones.  Therefore a rating under 5278 (claw foot) or 5283 (nonunion or malunion of the tarsal or metatarsal bones) is not warranted.  The evidence is against a finding that his great toes conditions are equivalent to amputation of the great toes and he has never had resection of a great toe metatarsal head so a compensable rating under 5280, for hallux valgus (and similarly under 5281 for hallux rigidus) is not warranted.  

It is noted that although the Veteran has pain due to his djd of the great toes, application of 38 C.F.R. § 4.40, § 4.45, and § 4.59 do not provide for a higher rating than that already assigned.  This is because he is already assigned a 10 percent rating consistent with the criteria at Diagnostic Code 5003 and pain on palpation or use does place mean that his djd of the great toes approximates the criteria for any higher schedular rating.  

Nor is referral for extraschedular consideration warranted in this case.  The Veteran has pain due to his bilateral great toe djd.  This is contemplated by the regular schedular criteria.  The criteria at Diagnostic Code 5003 addresses pain due to arthritis which is what the Veteran's djd of the great toes results in.  He has no symptomatology that is not contemplated by the schedular criteria.  The regular schedular criteria also provides for a rating greater than the 10 percent rating assigned for greater symptoms; i.e. where there is occasional incapacitating exacerbations and those contemplates the Veteran's level of disability and a level of disability greater than what is shown in this case.  The Veteran's has one other service-connected disability, bilateral pes planus.  Review of the record shows that he is adequately compensated for that disability.  There is no indication that his pes planus has a collective effect, when considering his djd of the great toes, that makes his disability picture an exceptional one not contemplated by the rating schedule.  For these reasons, the Board declines to remand this issue for referral for extraschedular consideration.  

In summary, the preponderance of evidence is against a finding that the Veteran's djd of the great toes approximates the criteria for a higher initial rating or for referral for extraschedular consideration.  His appeal as to this issue must therefore be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2014).  


ORDER

Entitlement to service connection for diabetes is denied.  

Entitlement to an initial disability rating greater than 10 percent for djd of the great toes is denied.  

Entitlement to an effective date earlier than January 31, 2000, for the grant of service connection for left pes planus is denied.  

Entitlement to an effective date earlier than December 18, 2003, for the grant of service connection for djd of the great toes is denied.  


REMAND

	Service Connection - Bone Spurs

VA afforded the Veteran an examination of his feet and obtained an opinion relevant to service connection for bilateral heel spurs in April 2014.  The opinion is inadequate.  The examiner diagnosed bilateral heel bone spurs and provided the following opinion:

Plan (sic) radiographs show bilateral spurs at the insertion points of the Achilles tendon and plantar fascia which indicates insertional Achilles tendinopathy and plantar fascitis respectively. On exam, the patient denies tenderness to palpation over his Achilles insertional site and plantar fascia insertional site (at levels of bone spurs).  His pain is located in a stocking-glove distribution and he describes his pain as burning which points towards a neurogenic cause of foot pain, likely a diabetic peripheral neuropathy.  Therefore, the veteran's bilateral heel spurs are less likely than not related to injuries incurred in or caused by the symptoms /conditions treated in service.

The examiner's opinion is one addressing whether the Veteran's foot symptoms of pain are related to service.  The opinion is essentially that the Veteran has foot pain due to diabetic retinopathy.  That opinion says nothing as to whether the diagnosed bone spurs are due to service or are caused by or aggravated by his service-connected conditions.  Once VA obtains a medical opinion in a service connection case it generally must obtain an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Here, the opinion is inadequate and a remand is necessary to obtain an adequate one.  


Disability Rating - Pes Planus & Effective Date Left Pes Planus Service Connection

The rating for pes planus of both feet is inextricably intertwined with the AOJ's assignment of an initial disability rating for right foot pes planus.  As explained in the Disability Ratings section of this document, it is possible that the AOJ could assign a rating higher than 30 percent for pes planus of the left foot through application of the regulations for assigning ratings under VA's Schedule for Rating Disabilities and the regulation, 38 C.F.R. § 3.321(b), for assigning extraschedular ratings.  This would affect the disability picture before and after January 31, 2000, including raising protected ratings issues.  See 38 U.S.C.A. § 110 (West 2014); 38 C.F.R. § 3.951 (b) (2014).  Therefore, the issue of a disability rating or ratings for his pes planus must be remanded for the AOJ to address following assignment of an initial rating for right pes planus.

Similarly, the issue of entitlement to an earlier effective date for right pes planus cannot be adjudicated until the AOJ assigns the effective date for service connection for right pes planus.  That issue must also be remanded to the AOJ as inextricably intertwined with its implementation of the Board decision on the motion to revise the August 4, 1972, Board decision to reflect a grant of service connection for right pes planus.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran's claims file is provided to an examiner who has not previously examined him.  The examiner must review the claims file in conjunction with the providing the requested opinions.  The examiner must include a complete rationale (explanation) to support all opinions provided.  The examiner is cautioned that an opinion based on whether the Veteran has symptoms due to his bilateral heel bone spurs will not be adequate because the Board must have an opinion that addresses whether his bilateral heel bone spurs, not his symptoms, had onset during or were caused by his active service, caused by his service-connected pes planus or djd of the great toes, or aggravated by these service-connected disabilities.  The examiner is asked to address the following:  

(a)  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral heel bone spurs had onset during his active service or were caused by his active service.  

(b)  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral heel bone spurs were caused by his service-connected pes planus or djd of the great toes.  

(c)  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral heel bone spurs have been worsened beyond their natural progression by his service-connected pes planus or djd of the great toes.  

2.  After assigning an initial disability rating for right pes planus, pursuant to the Board's decision to revise the August 4, 1972, Board decision, readjudicate the issue of entitlement to higher initial disability ratings for bilateral pes planus.  

3.  After completing the above, if any benefit sought is not granted in full provide the Veteran with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning such issue or issues to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all 

(CONTINUED ON NEXT PAGE)


claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


